            Case 3:20-cr-00242-JO     Document 13      Filed 09/15/20   Page 1 of 2




Bryan Francesconi, OSB # 063285
Assistant Federal Public Defender
Email: bryan_francesconi@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,                          Case No. 3:20-cr-00242-JO

                                   Plaintiff,      DECLARATION OF
                                                   BRYAN FRANCESCONI IN SUPPORT
                       v.                          OF UNOPPOSED FIRST MOTION TO
                                                   CONTINUE TRIAL DATE
ZACHARY ROY DUFFLY,

                                 Defendant.


       I, Bryan Francesconi, declare:

       1.        I am the attorney appointed to represent Zachary Roy Duffly in the above-

entitled case.

       2.        A jury trial in this case is currently scheduled for September 22, 2020. Mr.

Duffly was arraigned on July 21, 2020. This is the first continuance sought by the defense.

       3.        Mr. Duffly is currently on release and in compliance with the conditions

thereof.

Page 1 DECLARATION OF BRYAN FRANCESCONI IN SUPPORT OF
       UNOPPOSED FIRST MOTION TO CONTINUE TRIAL DATE
              Case 3:20-cr-00242-JO     Document 13      Filed 09/15/20   Page 2 of 2




         4.       Mr. Duffly has received discovery and the defense is conducting

investigation in his case, including obtaining video of his alleged altercation. Mr. Duffly

is also awaiting additional discovery from the Government. Mr. Duffly therefore

respectfully requests that this Court continue his case for a period of approximately 120

days to January 22, 2020, or a date thereafter convenient to the Court to accomplish these

tasks.

         5.       I have discussed with Mr. Duffly his right to a speedy trial. He agrees to the

continuance and knows it will result in excludable delay under the provisions of 18 U.S.C.

§ 3161(h)(7)(A) of the Speedy Trial Act. Assistant United States Attorney Parakram Singh

has no objection to this motion.

         6.       I make this motion in good faith and not for the purpose of delay.

         I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge and belief and that this declaration

was executed on September 15, 2020 in Portland, Oregon.


                                              /s/ Bryan Francesconi
                                              Bryan Francesconi
                                              Assistant Federal Public Defender




Page 2 DECLARATION OF BRYAN FRANCESCONI IN SUPPORT OF
       UNOPPOSED FIRST MOTION TO CONTINUE TRIAL DATE
